
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


LOUISIANA-PACIFIC CORPORATION
2000 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

Effective May 1, 2000

(Amended and Restated as of March 1, 2003)

ARTICLE 1—ESTABLISHMENT AND PURPOSE


        1.1    Establishment; Amendment and Restatement.    Louisiana-Pacific
Corporation, a Delaware corporation ("Corporation"), has established the
Louisiana-Pacific Corporation 2000 Non-Employee Director Restricted Stock Plan
(the "Plan") effective as of May 1, 2000. Corporation amended and restated the
Plan in the current form effective March 1, 2003.

        1.2    Purpose.    The purpose of the Plan is to promote and advance the
interests of Corporation and its stockholders by enabling Corporation to attract
and retain well-qualified individual Non-Employee Directors (as defined below)
and to strengthen the mutuality of interests between such Non-Employee Directors
and Corporation's stockholders through annual grants of Restricted Stock to each
Non-Employee Director.


ARTICLE 2—DEFINITIONS


        2.1    Defined Terms.    For purposes of the Plan, the following terms
have the meanings set forth below:

"Award" means an award of Restricted Stock granted to a Non-Employee Director
pursuant to the Plan.

"Board" means the board of directors of Corporation.

"Change in Control" means:

        (a)   The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of Corporation (the
"Outstanding Corporation Common Stock") or (B) the combined voting power of the
then outstanding voting securities of Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions will not constitute a Change in Control: (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation or
(iv) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this definition; or

        (b)   Individuals who, as of the effective date of this Plan (the
"Effective Date"), constitute the Board (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by Corporation's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

--------------------------------------------------------------------------------




        (c)   Consummation by Corporation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Corporation or the acquisition of assets of another entity (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Corporation or all or
substantially all of Corporation's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

        (d)   Approval by the stockholders of Corporation of a complete
liquidation or dissolution of Corporation.

        "Code" means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor thereto, together with rules, regulations,
and interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.

        "Committee" means the committee of the Board described in Section 3.1.

        "Disability" means inability to perform the duties of a director of
Corporation by reason of a medically determinable (to the reasonable
satisfaction of the Committee) physical or mental condition that results in
absence from such duties for a period of 90 consecutive days or a total of
120 days during any calendar year.

        "Exchange Act" means the Securities Exchange Act of 1934 as amended and
in effect from time to time, and any successor statute. Where the context
requires, any reference to a particular section of the Exchange Act or to any
rule promulgated under the Exchange Act will be construed to refer to successor
provisions to such section or rule.

        "Fair Market Value" means on any given date, the mean between the high
and the low trading prices per share of Stock as reported for such day by the
principal exchange or trading market on which Stock is traded (as determined by
the Committee) or, if Stock was not traded on such date, on the next preceding
day on which Stock was traded. If the Stock is not listed on a stock exchange or
if trading activities for Stock are not reported, the Fair Market Value will be
determined by the Committee.

2

--------------------------------------------------------------------------------




        "Grant Date" means the date an Award is granted to a Non-Employee
Director under the Plan, namely:

        (a)   For each person who was a Non-Employee Director on May 1, 2000,
such date and May 1 of each succeeding year (while the person continues to be a
Non-Employee Director and while a sufficient number of shares of Stock remain
available for Awards pursuant to Article 4 of the Plan) will be a Grant Date;
and

        (b)   For each person who becomes a Non-Employee Director after May 1,
2000, the date such person first becomes a Non-Employee Director and each
succeeding anniversary of such date (while the person continues to be a
Non-Employee Director and while a sufficient number of shares of Stock remain
available for Awards pursuant to Article 4 of the Plan) will be a Grant Date.

        "Non-Employee Director" means a member of the Board who is not an
employee of Corporation or any subsidiary of Corporation.

        "Plan" means this Louisiana-Pacific Corporation 2000 Non-Employee
Director Restricted Stock Plan, as it may be amended and in effect from time to
time.

        "Restricted Stock" means Stock granted to a Non-Employee Director
subject to the Restrictions set forth in this Plan.

        "Restriction" means the provisions of Article 7 of the Plan that govern
the forfeiture of an Award or shares of Restricted Stock during the applicable
Restriction Period.

        "Restriction Period" means the period following the Grant Date of an
Award as described in Section 7.1 during which the Award is subject to
Restrictions.

        "Retirement" means termination of a Non-Employee Director's membership
on the Board due to:

        (a)   (1) Voluntary resignation as a director at or after attaining age
67, (2) voluntary resignation as a director after serving as a director for
eight or more continuous years or (3) retirement on the mandatory retirement
date for directors under the Corporation's bylaws;

        (b)   A determination by the Committee that the Non-Employee Director
cannot continue as a member of the Board without violating applicable law; or

        (c)   The Non-Employee Director taking a position with, or providing
services to, a governmental, charitable, or educational institution whose
policies prohibit the Non-Employee Director from continuing to serve as a member
of the Board.

        "Stock" means Corporation's common stock, $1 per value, or any security
issued by Corporation in substitution, exchange, or lieu of such common stock.

        "Termination Date" means the date a Non-Employee Director ceases to be a
member of the Board for any reason.

        "Vest" or "Vested" with respect to shares of Restricted Stock or an
Award means to be or to become nonforfeitable, freely transferable (subject to
any applicable securities law limitations), and free of all Restrictions due to
expiration of the Restriction Period.

        2.2    Gender and Number.    Except where otherwise indicated by the
context, any masculine or feminine terminology used in the Plan also includes
the opposite gender; and the definition of any term in Section 2.1 in the
singular also includes the plural, and vice versa.

3

--------------------------------------------------------------------------------


ARTICLE 3—ADMINISTRATION


        3.1    Committee.    The Plan will be administered by Corporation's
Nominating and Corporate Governance Committee or by another committee of the
Board expressly designated by the Board to administer the Plan.

        3.2    Authority of the Committee.    The Committee will have full power
and authority to administer the Plan in its sole discretion, including the
authority to:

        (a)   Construe and interpret the Plan; and

        (b)   Promulgate, amend, and rescind rules and procedures relating to
the implementation of the Plan.

Decisions of the Committee will be final, conclusive, and binding on all
Non-Employee Directors.


ARTICLE 4—DURATION OF THE PLAN AND STOCK SUBJECT TO THE PLAN


        4.1    Duration of the Plan.    The Plan became effective May 1, 2000,
and will continue in effect until Awards have been granted covering all
available shares of Stock or until the Plan is otherwise terminated by the
Board. Termination of the Plan will not affect outstanding Awards.

        4.2    Stock.    The shares of Stock that may be granted subject to
Awards under the Plan are shares of Corporation's reacquired treasury Stock. No
fractional shares of Stock will be issued under the Plan.

        4.3    Number of Shares.    The maximum number of shares of Stock for
which Awards may be granted under the Plan is 200,000 shares subject to
adjustment pursuant to Article 9 of the Plan.

        4.4    Availability of Stock for Future Awards.    If an Award under the
Plan is canceled or expires for any reason prior to having been fully Vested,
all shares of Stock covered by such Award not otherwise issued as Vested Stock
will be available for future Awards under the Plan.


ARTICLE 5—ELIGIBILITY


        All Non-Employee Directors of Corporation are automatically eligible to
receive Awards under the Plan.


ARTICLE 6—AWARDS


        6.1    Annual Grants.    As of each Grant Date for each Non-Employee
Director, the Non-Employee Director will automatically be granted an Award of a
number of shares of Restricted Stock (subject to the Restrictions described in
Section 7.2) equal to $20,000 divided by the Fair Market Value of a share of
Stock as of such Grant Date (rounded to the nearest number of whole shares).

        6.2    Restricted Stock Award Agreement and Stock Power.    Each Award
under the Plan will be evidenced by a Restricted Stock Award Agreement and Stock
Power in the form attached to this Plan as Appendix 6.2.


ARTICLE 7—RESTRICTIONS


        7.1    Restriction Period.    For each Award of Restricted Stock, the
Restriction Period is the period commencing on the Grant Date for the Award and
ending on the first to occur of:

        (a)   The expiration of five years from the Grant Date;

        (b)   The termination of the Non-Employee Director's membership on the
Board by reason of:

        (i)    Death;

4

--------------------------------------------------------------------------------

        (ii)   Disability;

        (iii)  Retirement; or

        (iv)  A Change in Control of Corporation.

        7.2    Restrictions During Restriction Period.    During the Restriction
Period applicable to each Award of Restricted Stock:

        (a)   The Non-Employee Director may not sell, assign, pledge, or
otherwise transfer or encumber the Restricted Stock subject to the Award;

        (b)   In the event the Non-Employee Director ceases to be a director of
Corporation prior to the expiration of the Restriction Period for any reason
other than death, Disability, Retirement, or in connection with a Change in
Control of Corporation, the Non-Employee Director will immediately and
automatically forfeit all shares of Restricted Stock subject to the Award, the
Restricted Stock will automatically revert to Corporation, and the Non-Employee
Director will cease to have any rights as a stockholder with respect to such
Restricted Stock.

        7.3    Rights During Restriction Period.    During the Restriction
Period for any Award of Restricted Stock, the Non-Employee Director will have
(except as expressly provided in Section 7.2) all the rights of a stockholder
with respect to the Restricted Stock, including without limitation the right to
exercise all voting rights with respect to the Restricted Stock and the right to
receive cash dividends with respect to the Restricted Stock. Stock dividends
issued with respect to Restricted Stock will be treated as additional shares of
Restricted Stock covered by the Award and will be subject to the same
Restrictions.

        7.4    Stock Certificates.    Certificates for shares of Restricted
Stock subject to an Award will be issued in the Non-Employee Director's name and
held by Corporation, together with an executed counterpart of the Restricted
Stock Award Agreement and Stock Power, until the Restrictions lapse at the
expiration of the Restriction Period or until the Restricted Stock is forfeited
as provided in Section 7.2. During the Restriction Period, each certificate for
shares of Restricted Stock will bear a legend in substantially the following
form:

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED AS RESTRICTED STOCK UNDER
THE LOUISIANA-PACIFIC CORPORATION 2000 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK
PLAN (THE "PLAN") AND ARE SUBJECT TO RESTRICTIONS ON THEIR TRANSFER,
DISPOSITION, OR ENCUMBRANCE SET FORTH IN THE PLAN. A COPY OF THE PLAN MAY BE
OBTAINED FROM LOUISIANA-PACIFIC CORPORATION.

        Certificates for shares of Restricted Stock may also bear any other
restrictive legends required by law or any other agreement.


ARTICLE 8—SETTLEMENT OF AWARDS


        8.1    Settlement of Restricted Stock Award.    Upon the Vesting of any
Award of Restricted Stock (due to expiration of the Restriction Period for that
Award):

        (a)   A stock certificate for the shares of Stock subject to the Award
will be issued in the Non-Employee Director's name, without the legend described
in Section 7.4, and the new certificate, together with the Restricted Stock
Award Agreement and Stock Power previously held by Corporation, will be
delivered to the Non-Employee Director, and

        (b)   The Stock will no longer be subject to the Restrictions.

5

--------------------------------------------------------------------------------




        8.2    Tax Withholding.    As of the date the Plan was adopted, income
recognized by Non-Employee Directors with respect to Restricted Stock (upon
Vesting or in connection with making an election under Code Section 83(b)) is
treated as self-employment income that is not subject to tax withholding.
However, Corporation will have the right to withhold from any settlement of
Restricted Stock made under the Plan (or deemed settlement due to a Code
Section 83(b) election) any federal, state, or local taxes of any kind
subsequently required by law to be withheld or paid by Corporation on behalf of
a Non-Employee Director with respect to such settlement. In the event any such
taxes are imposed, each Non-Employee Director will be required to make
arrangements satisfactory to Corporation for the satisfaction of any such
withholding tax obligation. Corporation will not be required to deliver shares
under the Plan until any such obligation is satisfied.

        8.3    Effect of Tax Election.    In the event any Non-Employee Director
makes a timely election under Code Section 83(b) with respect to any Award, the
Restricted Stock will be deemed (for income tax purposes) to be transferred to
the Non-Employee Director effective as of the Grant Date (and any obligation for
withholding tax liability imposed by subsequent changes in tax laws would be due
as of the Grant Date). However, such an election will not affect the
Restrictions or terminate the Restriction Period for such Award.


ARTICLE 9—ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.


        9.1    Plan Does Not Restrict Corporation.    The existence of the Plan
and the Awards granted under the Plan do not affect or restrict in any way the
right or power of the Board or the stockholders of Corporation to make or
authorize any adjustment, recapitalization, reorganization, or other change in
Corporation's capital structure or its business, any merger or consolidation of
Corporation, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting Corporation's capital stock or the rights of such
stock, the dissolution or liquidation of Corporation or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding.

        9.2    Adjustments by the Committee.    In the event of any change in
capitalization affecting the Stock of Corporation, such as a stock dividend,
stock split, recapitalization, merger, consolidation, split-up, combination or
exchange of shares or other form of reorganization, or any other change
affecting the Stock, the Committee will make proportionate adjustments with
respect to the aggregate number of shares of Stock for which Awards may be
granted under the Plan and the number of shares of Stock covered by each
outstanding Award. The Committee may also make similar adjustments in the number
of shares of Stock covered by outstanding Awards in the event of a spin-off or
other distribution (other than normal cash dividends) of Corporation assets to
stockholders.


ARTICLE 10—AMENDMENT AND TERMINATION


        The Board may amend, suspend, or terminate the Plan or any portion of
the Plan at any time, provided that no amendment may be made without shareholder
approval if such approval is required by applicable law or the applicable
requirements of a stock exchange or over-the-counter stock trading system.
Amendment or termination of the Plan will not adversely affect the rights of
Non-Employee Directors under previously granted Awards.


ARTICLE 11—MISCELLANEOUS


        11.1    Unfunded Plan.    The Plan will be unfunded and Corporation will
not be required to segregate any assets that may at any time be represented by
Awards under the Plan. Any liability of Corporation to any Non-Employee Director
with respect to any Award under the Plan will be based solely upon the
contractual obligations effected pursuant to the Plan. No such obligation of
Corporation will be deemed to be secured by any pledge of, or other encumbrance
on, any property of Corporation.

6

--------------------------------------------------------------------------------

        11.2    Securities Law Restrictions.    No shares of Stock may be issued
under the Plan unless counsel for Corporation is satisfied that such issuance
will be in compliance with applicable federal and state securities laws.
Certificates for shares of Stock delivered under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed, and
any applicable federal or state securities law. The Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions (in addition to the legend described in Section 7.4).

        11.3    Conditions Precedent.    Corporation will use its best efforts
to obtain approval of the Plan and all Awards by any state or federal agency or
authority that Corporation determines has jurisdiction. If Corporation
determines that any required approval cannot be obtained, each Award will
terminate on notice to the Non-Employee Director to that effect. Without
limiting the foregoing, Corporation will not be required to issue any
certificates for all or any portion of the Restricted Stock until Corporation
has taken any action required to comply with all applicable federal and state
securities laws.

        11.4    Successorship.    Subject to restrictions on transferability set
forth in the Plan, each Restricted Stock Award under the Plan will be binding
upon and benefit the parties, their successors and assigns.

        11.5    Governing Law.    Except with respect to references to the Code
or federal securities laws, the Plan and all actions taken thereunder will be
governed by and construed in accordance with the laws of the state of Oregon.

        11.6    Stockholder Approval.    The Plan will be submitted for approval
by Corporation's stockholders at Corporation's 2003 annual meeting of
stockholders and, if not so approved, will be deemed terminated immediately
following the meeting. Failure to obtain such approval shall not affect Awards
granted pursuant to the Plan prior to the date of such meeting.

7

--------------------------------------------------------------------------------


APPENDIX 6.2

RESTRICTED STOCK AWARD AGREEMENT AND STOCK POWER


Corporation:   Louisiana-Pacific Corporation, a Delaware corporation
Director:
 
                        , a Non-Employee Director of Corporation
Plan:
 
The Louisiana-Pacific Corporation 2000 Non-Employee Director Restricted Stock
Plan
Restricted Stock:
 
            shares of Corporation's common stock subject to an Award made under
the Plan as of the Grant Date
Grant Date:
 
                        200            
Certificate:
 
Stock certificate number            evidencing the Restricted Stock issued in
Director's name as of the Grant Date


AGREEMENT


        Corporation and Director agree as follows:

        1.    Defined Terms.    Capitalized terms not otherwise defined in this
Agreement have the meanings given them in the Plan.

        2.    Grant of Restricted Stock.    As of the Grant Date, Corporation
grants to Director an Award for the Restricted Stock.

        3.    Restrictions.    Director acknowledges that the Restricted Stock
is subject to the Restrictions and all the terms and conditions set forth in the
Plan, a copy of which is attached to this Agreement as Exhibit A.

        4.    Federal Tax Elections.    Director agrees to notify Corporation
promptly if Director makes an election under Code Section 83(b) with respect to
the Restricted Stock.

        5.    Certificate.    Director agrees that the Certificate for the
Restricted Stock, together with an executed counterpart of this Restricted Stock
Award Agreement and Stock Power, will be held by Corporation until the
expiration of the Restricted Stock Period with respect to this Award as
described in the Plan.


STOCK POWER


        Effective as of the Grant Date, Director assigns and transfers to
Corporation the shares of Restricted Stock evidenced by the Certificate and
appoints                         as attorney-in-fact to transfer the stock on
the books of Corporation, with full power of substitution. Although Director is
the owner of the Restricted Stock, Corporation will hold the Certificate and
this Stock Power during the Restriction Period described in the Plan. Upon
expiration of the Restriction Period, Corporation will

8

--------------------------------------------------------------------------------


return this Stock Power to Director, together with a new, unrestricted,
certificate for the Restricted Stock.


Corporation:
 
LOUISIANA-PACIFIC CORPORATION
 
 
By


--------------------------------------------------------------------------------


 
 
Its


--------------------------------------------------------------------------------


Director:
 


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


LOUISIANA-PACIFIC CORPORATION 2000 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
Effective May 1, 2000 (Amended and Restated as of March 1, 2003) ARTICLE
1—ESTABLISHMENT AND PURPOSE
ARTICLE 2—DEFINITIONS
ARTICLE 3—ADMINISTRATION
ARTICLE 4—DURATION OF THE PLAN AND STOCK SUBJECT TO THE PLAN
ARTICLE 5—ELIGIBILITY
ARTICLE 6—AWARDS
ARTICLE 7—RESTRICTIONS
ARTICLE 8—SETTLEMENT OF AWARDS
ARTICLE 9—ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
ARTICLE 10—AMENDMENT AND TERMINATION
ARTICLE 11—MISCELLANEOUS
APPENDIX 6.2 RESTRICTED STOCK AWARD AGREEMENT AND STOCK POWER
AGREEMENT
STOCK POWER
